Citation Nr: 0633367	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran submitted additional medical evidence, along with 
a waiver of RO review of that evidence, at a March 2006 
hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The veteran has bilateral hearing loss disability which is 
due to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is usually required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  However, in light of 
the favorable determination contained herein, there is no 
reason to examine those obligations, since a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).



History and Analysis

At his March 2006 hearing the veteran asserted that he has 
bilateral hearing loss due to exposure to the acoustic trauma 
of a firing range during service.  He testified that he was a 
truck drive in the military and that his job was to deliver 
ammunition to the firing range.  He maintains that he was 
exposed to significant acoustic trauma on many occasions 
while he was at the firing range.  He testified that he was 
not exposed to loud noises at his first job after service.  
He reported that he was given a hearing test when he was 
hired by Dupont in 1968.  The veteran asserted that the test 
showed that he had already developed hearing loss at that 
time.  The veteran stated that while working at Dupont 
hearing protection was strictly enforced and he always 
protected his ears from 1968 onward.

The veteran's Form DD-214 indicates that he was a light 
vehicle driver.

The veteran's service medical records do not contain any 
audiological evaluation reports.  The March 1958 enlistment 
examination report indicates that the veteran had 15/15 
hearing in both ears, to both whispered voice and spoken 
voice.  The veteran's January 1960 discharge examination 
report notes that the veteran had 15/15 hearing in both ears 
to whispered voice.  For spoken voice the report indicates 
"N/A."

The veteran submitted numerous private audiological 
evaluation reports dated from January 1968 to June 2004.  
While hearing loss for VA purposes was not shown in either 
ear in January 1968, that report showed increased auditory 
thresholds in both ears at 4000 Hertz.  Left ear hearing loss 
was shown in March 1969 and at that time the veteran's right 
ear was close to exhibiting hearing loss for VA purposes.  

The veteran submitted two medical statements from a private 
physician dated in July and October 2004.  The physician 
noted that she had examined the veteran's audiology reports 
from his private employer, she noted that the veteran 
reported the acoustic trauma of loud gunfire during service, 
and she noted that the veteran had had hearing impairment 
prior to civilian employment.  

A November 2004 opinion is from a private audiologist.  She 
noted that the veteran had documentation of hearing loss 
since 1968.  She noted that the veteran had not had an 
audiogram on exit from service in 1960.  It was her opinion 
that the veteran's hearing loss was due to noise exposure in 
the Army.  

On VA audiological examination in September 2005 the veteran 
had puretone thresholds of 40 decibels or higher at all 
frequencies measured in both ears.  The diagnosis was 
bilateral, sharply sloping, mild to moderately severe, 
sensorineural hearing loss.  The VA audiologist stated that 
due to the lack of audiograms in the service medical records, 
she was unable to provide an opinion as to whether the 
veteran's hearing loss was due to military service without 
resorting to speculation.

As noted by the September 2005 VA audiologist, the lack of an 
audiogram during service makes it difficult to provide an 
opinion as to the etiology of the veteran's hearing loss.  
Additionally, while there is no actual verification of actual 
exposure to acoustic trauma during service, the record does 
support the veteran's claim that he was a truck driver, and 
he has consistently reported that he delivered ammunition to 
the firing range, and that he was exposed to acoustic trauma 
at the firing range.  The private records further support the 
veteran's claim that he was already experiencing increased 
auditory thresholds prior to his private employment in 
January 1968.  Furthermore, the many records from the 
veteran's employer indicate that much time and effort was put 
into protecting employees from exposure to acoustic trauma on 
the job.  Finally, two private physicians and a private 
audiologist have all examined the veteran's medical history 
and indicated their belief that the veteran's bilateral 
hearing loss is due to service.  Based on the above, the 
Board finds that the evidence supporting the veteran's claim 
for service connection for 




	(CONTINUED ON NEXT PAGE)




bilateral hearing loss is at least in equipoise.  See 
Gilbert, supra.  Accordingly, service connection for 
bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


